NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 16 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10280

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00164-GMS

  v.
                                                 MEMORANDUM*
EDGAR BAJO-GONZALEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Edgar Bajo-Gonzalez appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Bajo-Gonzalez contends the sentence is substantively unreasonable in light

of the nature of the offense and the amount of time he had already spent in state

custody when he was sentenced for the instant offense. He also argues the 16-level

enhancement to his base offense level overstates the seriousness of his criminal

history. The district court did not abuse its discretion in imposing Bajo-Gonzalez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The low-end

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including his criminal and

immigration history. See id.

      AFFIRMED.




                                          2                                    13-10280